Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 8 – 12, and 15 - 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 6 - 9 of U.S. Patent No. US-11099019-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the noted pending claims is anticipated by an element of a corresponding patented claim. For example:
Pending claim 1
A network computer system comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the one or more processors to: 

detect activation of a service application on a computing device of a user; 





based on a set of service factors, determine that a likelihood of the user requesting service exceeds a confidence threshold; before receiving a request for service from the computing device of the user,



and upon determining that the likelihood of the user requesting service exceeds the confidence threshold, perform a selection process to select a service provider to provide service for the user; 


subsequent to performing the selection process, receive, from the computing device of the user, the request for service; and transmit, to a provider device of the selected service provider, an invitation for providing service for the user.
Patented claim 6
A network computer system comprising: one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the one or more processors 
to perform operations including: receiving, from a computing device of a user,
 data indicating activation of a service application on the computing device; 
determining, using map data, a plurality of service providers that are available to provide service for the user and a location of each of the plurality of service providers;

based, at least in part, on service provider liquidity for an area proximate to a service location associated with the user, determining that a likelihood of the user requesting service exceeds a confidence threshold; 

before receiving a request for service from the computing device of the user, 

and upon determining that the likelihood of the user requesting service exceeds the confidence threshold, performing a selection process to identify a service provider from the plurality of service providers to provide service for the user based on the service location and the locations of the plurality of service providers; subsequent to performing the selection process, receiving, from the computing device, the request for service; and transmitting, to a provider device of the identified service provider, an invitation for providing service for the user.



Pending claim 2
The network computer system of claim 1, wherein the executed instructions cause the one or more processors to
periodically determine the likelihood of the user requesting service while the service application on the computing device of the user is active.
Patented claim 7
The network computer system of claim 6, wherein the 


likelihood of the user requesting service is 
periodically determined while the service application on the computing device of the user is active.


Pending claim 3
The network computer system of claim 1, wherein the executed instructions further cause the one or more processors to: 
determine service provider liquidity for an area proximate to a current location of the user, the service provider liquidity corresponding to a number of available service providers within the area proximate to the current location of the user; wherein the set of service factors include the service provider liquidity for the area proximate to the current location of the user.
Patented claim 8
The network computer system of claim 6, wherein the 


service provider liquidity for the area proximate to the service location includes a determination that one or more new providers are predicted, based on historical data for the area, to activate a service provider application and make themselves available to provide service for the user.







Pending claim 4
The network computer system of claim 1, wherein the executed instructions cause the one or more processors to determine
 the service provider liquidity for the area proximate to the current location of the user by determining that one or more service providers are predicted, based on historical data for the area, to activate a service provider application.
Patented claim 8
The network computer system of claim 6, wherein 


the service provider liquidity for the area proximate to the service location includes a determination that one or more new providers are predicted, based on historical data for the area, to activate a service provider application and make themselves available to provide service for the user.


Pending claim 5
The network computer system of claim 1, wherein the executed instructions further cause the one or more processors to: 
before receiving the request for service from the computing device of the user, transmit, to the computing device of the user, service provider information corresponding to the selected service provider, wherein the service application displays the service provider information in response to the user making the request for service without waiting for a response from the network computer system.
Patented claim 9
The network computer system of claim 6, wherein the one or more memory resources store further instructions for: 
before receiving the request for service from the computing device of the user, transmitting, to the computing device of the user, service provider information corresponding to the identified service provider, wherein the service application displays the service provider information in response to the user making the request for service without waiting for a response from the network computer system.


	Pending claims 8 – 12 and 15 – 19 similarly correspond to patented claims 1 – 5.
Claims 6 – 7, 13 – 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US-11099019-B2 in view of Marco (US-20170186126-A1). 	Regarding claims 6, 13, and 20, claims 1 and 6 of the patent show the respective parent claim. 	Claims 1 and 6 fail to show wherein the executed instructions cause the one or more processors to repeatedly perform the selection process prior to receiving the request for service from the computing device of the user.	Marco shows wherein the executed instructions cause the one or more processors to repeatedly perform the selection process (Fig. 4 step 402 and [44,44,49]) prior to receiving the request for service from the computing device of the user ([56,80-83]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent with the time-sensitive updates of Marco in order to ensure the selected service provider is the optimal provider when the requesting user finalizes their request.	Regarding claims 7 and 14, claims 1 and 6 of the patent show the respective parent claim. 	Claims 1 and 6 fail to show wherein the request for service comprises an on-demand transport service for transporting the user to a destination location indicated in the request of service.	Marco shows wherein the request for service comprises an on-demand transport service for transporting the user to a destination location indicated in the request of service ([9,12,14]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent with the transport service of Marco in order to monetize the real-time requester/provider architecture of the patent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 10, and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marco (US-20170186126-A1) in view of Haparnas (US-20170132540-A1).
	Regarding claim 1, Marco shows a network computer system (Fig. 1) comprising:	one or more processors (Fig. 3 item 308); and 	one or more memory resources (Fig. 3 items 310 and 314) storing instructions that, when executed by the one or more processors, cause the one or more processors to: 	detect activation of a service application on a computing device of a user (Fig. 2 item 104 and [42] showing to “detect when passenger application logic 218 is opened”); 	based on a set of factors ([47] discussing “activity information” and [10,82] discussing use of ride history, search queries, and calendar entries), determine that a likelihood of the user requesting service exceeds a confidence threshold (44] showing to “predict whether the passenger will submit a transportation request” and [47] discussing consideration of “likelihood” “above a particular threshold”); 	before receiving a request for service from the computing device of the user, and upon determining that the likelihood of the user requesting service exceeds the confidence threshold, perform a selection process to select a service provider to provide service for the user ([44-45] showing to “proactively send drivers closer to passengers”; [66] discussing driver selection criteria); 	subsequent to performing the selection process, receive, from the computing device of the user, the request for service ([48], see “while the driver is [proactively] en route . . . the backend system 116 may receive a transportation request”); and 	transmit, to a provider device of the selected service provider, an invitation for providing service for the user ([48] showing to present the request to the driver for the driver to accept or reject).	Marco does not show where the factors are service factors.	Haparnas shows estimating service requests based on a set of service factors ([85,87] discussing where the need for service providers at a particular location is based on a combination of the time, the number of expected passengers/requesting users, and the number of providers already at or on-route to a particular location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the real-time service provider / requesting user matching of Marco with the service factor consideration of Haparnas in order to improve the provider / requester pairing by providing more accurate request processing and estimation information via the current availability information utilized in Haparanas’s analogous provider / requesting architecture.
	Regarding claim 2, Marco in view of Haparnas further show wherein the executed instructions cause the one or more processors to periodically (Marco, [56,80-83] where request probability is updated as time passes) determine the likelihood of the user requesting service while the service application on the computing device of the user is active (Marco, Fig. 2 steps 402-406, [42,44,49] discussing predictions made based on device use including opening an application).
	Regarding claim 3, Marco in view of Haparnas further show wherein the executed instructions further cause the one or more processors to: 	determine service provider liquidity for an area proximate to a current location (Haparnas, [81,73] discussing a “particular region including the location of the event”) of the user (Haparnas, [80], where a passenger requesting to leave an event is implicitly at the event), the service provider liquidity corresponding to a number of available service providers within the area proximate to the current location of the user (Haparnas, [85]); 	wherein the set of service factors include the service provider liquidity for the area proximate to the current location of the user (Haparnas, [87]).
	Regarding claim 6, Marco in view of Haparnas further show wherein the executed instructions cause the one or more processors to repeatedly perform the selection process prior to receiving the request for service from the computing device of the user (Marco, [56, 80-83]).
	Regarding claim 7, Marco in view of Haparnas further show wherein the request for service comprises an on-demand transport service for transporting the user to a destination location indicated in the request of service (Marco, [9,12,14]).
	Regarding claims 8 and 15, the limitations of said claims are addressed in the analysis of claim 1.
	Regarding claims 9 and 16, the limitations of said claims are addressed in the analysis of claim 2.
	Regarding claims 10 and 17, the limitations of said claims are addressed in the analysis of claim 3.
	Regarding claims 13 and 20, the limitations of said claims are addressed in the analysis of claim 6.
	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 7.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marco in view of Haparnas, as applied to claim 1, 8, and 15 above, further in view of Lin (US20140011522-A1).
	Regarding claim 4, Marco in view of Haparnas show wherein the executed instructions cause the one or more processors to determine the service provider liquidity for the area proximate to the current location of the user (Haparnas, [85,87]).	Marco in view of Haparnas do not show determining that one or more service providers are predicted, based on historical data for the area, to activate a service provider application.	Lin shows determining that one or more service providers are predicted, based on historical data for the area ([34] discussing predicting driver availability at a future time in consideration of driver position, applicable region, time information and historical data), to activate a service provider application ([27] discussing where drivers are available once they launch or starts the service application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the driver routing disclosure of Marco in view of Haparnas with the driver availability prediction techniques of Lin in order to better ensure there are the correct number of drivers available in the optimal areas, further improving system utilization and thus resultant revenue. 
	Regarding claims 12 and 19, the limitations of said claims are addressed in the analysis of claim 5.

Subject Matter Allowable over Prior Art
	Claims 5, 12, and 19 would be allowable, absent the pending Double Patenting rejections.	Regarding claims 5, 12 and 19, Marco, relied upon in the rejection of patent claim 1, is the closest prior art of record to claims 5, 12, and 19. Marco further shows: before receiving the request for service from the computing device of the user (Marco, [45], showing “in response to a passenger opening the passenger application”), transmitting to the computing device of the user, service provider information corresponding to the identified service provider (Marco, [13]) wherein the service application displays service provider information ([79] showing “in response to determining that a passenger is a prospective . . . a message may be sent . . . for presentation to the client”). 	However, Marco and the other prior art fails to teach or otherwise suggest an application displaying service provider information in response to a user request for a service without waiting for a response from the server; i.e., Marco and the other prior art fail to show where the service provider information transmitted to the user is essentially pre-fetched and thus may be displayed absent waiting for a server response. Though pre-fetching a wide variety of information is well-known in the art of computer networking, said use in the manner recited when the limitations of claim 5 are considered in their entirety is lacking in the prior art.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:	Rosenblat (Rosenblat, Alex, and Luke Stark. "Algorithmic labor and information asymmetries: A case study of Uber’s drivers." International journal of communication 10: July. (Year: 2016)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442